


STANDARD DRILLING, INC.

1640 TERRACE WAY

WALNUT CREEK, CA  94597







LETTER OF INTENT







January 4, 2012







The E-Factor Corp.

870 Market Street, Suite 828

San Francisco, CA 91402

Attn: Adriaan Reinders, CEO

Email: adrie@efactor.com




Mr. Reinders:




This Letter of Intent outlines our mutual understanding of certain basic terms
regarding the acquisition of all of the issued and outstanding capital stock of
The E-Factor Corp. from its shareholders (collectively, the “EFactor
Shareholders”) by Standard Drilling, Inc., a Nevada corporation (the “Standard
Drilling”).  Subject to satisfying certain conditions precedent, this Letter of
Intent constitutes a legally binding obligation or commitment of the parties
hereto with respect to the matter contemplated herein. This Letter of Intent is
subject to the execution and delivery of definitive documents with respect to
all matters pertaining to the Transaction (as hereinafter defined).




PREAMBLE




Standard Drilling is a “shell company” as that term is defined in Rule 12b-2 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).  Standard
Drilling’s authorized capital consists of 100,000,000 shares of common stock,
par value $0.001 per share and 10,000,000 shares of blank check preferred stock,
par value $0.001 per share.  As of the date hereof, there are 33,458,880 shares
of Standard Drilling’s common stock and no shares of its preferred stock issued
and outstanding, all of which are duly issued, fully paid and non-assessable.
 Other than outstanding options to purchase 1,000,000 shares of Standard
Drilling’s common stock with an exercise price of $0.125 per share held by its
Chief Executive Officer, there are no other outstanding options, warrants or
other rights to purchase any shares of any class of securities of Standard
Drilling.




EFactor is the owner, operator and administrator of certain assets related to
include social media network, on- and offline content and interests in other
majority owned ventures (EFactor India and EFactor China) or wholly-owned
subsidiaries that conduct business operations such as EQMentor and MCC
International and certain other intellectual property.







1.

Definitive Documentation.  As promptly as possible the parties hereto shall
execute definitive documentation (the “Definitive Documentation”), providing for
or effecting the Transaction, in forms mutually satisfactory to them, containing
definitive terms, provisions, and conditions for the Transaction.  The
Definitive Documentation shall contain terms, provisions and conditions
reflecting the following:








0







(a)

At the Closing (as defined hereafter), Standard Drilling (including any
subsidiary company of Standard Drilling organized to effectuate the Transaction)
shall enter into a merger or acquisition agreement with EFactor and the EFactor
Shareholders providing inter alia for the issuance of 66,541,120 shares of the
Common Stock (the “Common Stock”) of Standard Drilling and 2,410,546 Class A
Preferred Stock that in aggregate will represent approximately 98% of voting
capital stock after taking into account (i) the right of each Class A Preferred
share to multiple votes in any matter presented to Standard Drilling’s
shareholders, (ii) the proposed reverse split of all of the issued and
outstanding shares of Standard Drilling Common Stock subsequent to the Closing,
and (iii) the exercise of 1,000,000 previously issued option grants in exchange
for all of the outstanding shares of capital stock of EFactor outstanding at the
time of the Transaction, in a transaction commonly referred to as a “reverse
merger” (the “Transaction”).  The securities of Standard Drilling to be issued
to the EFactor Shareholders in the Transaction will be “restricted securities”
as that term is defined in the Securities Act. Included in the 66,541,120 shares
will be 6,500,000 restricted common shares to be issued to Mr. David Rector and
3,500,000 restricted common shares to Keith Gilmour for services rendered.




(b)

The Definitive Documentation shall contain customary representations, warranties
and indemnities made by Standard Drilling, EFactor and the EFactor Shareholders.




(c)

At or prior to the Closing, and after compliance with all applicable laws, rules
and regulations, Standard Drilling’s Board of Directors shall take all required
action so that designees of EFactor are elected to its Board of Directors.  In
connection with such action, at least 10 days prior to Closing, Standard
Drilling will file a Schedule 14F-1 with the Securities and Exchange Commission
(the “Commission”) pursuant to the requirements of Section 14(f) of the Exchange
Act and Rule 14f-1 promulgated thereunder providing disclosure on the EFactor
designees to the Standard Drilling Board of Directors and thereafter mail the
Schedule 14F-1 to the Standard Drilling shareholders of record.




(d)

Subsequent to the acquisition of EFactor by Standard Drilling, Standard Drilling
will undertake to file a Schedule 14C Information Statement with the Commission
pursuant to the requirements of Section 14(c) of the Exchange Act and Rule
14c-101 for the purpose of effecting (i) a name  change to such name as the
combined entity’s board of directors’ determines to be appropriate and  (ii) a
reverse split of the common stock by the shareholders of the combined entity
sufficient to provide the EFactor Shareholders with 98% of the voting capital
stock.




(e)

Standard Drilling and EFactor acknowledge that Standard Drilling currently has
approximately $25,500 in accounts payable and a judgment receivable of
approximately $100,000. As consideration for services performed by Mr. David
Rector the first amounts collected on the judgment receivable in excess of the
accounts payable will be paid to Mr. Rector up to a maximum of $25,000. If no
amount is collected in excess of the accounts payable assumed no obligation
exists to Mr. Rector for his services.




2.

Closing Date.  EFactor and Standard Drilling agree to cooperate with each other
fully, in good faith, and with the view of obtaining all necessary consents,
executing and delivering the Definitive Documentation, and effecting the closing
of the Transaction (the “Closing”) on or before January 25, 2013, but as soon as
possible and in any event no later than February 28, 2013 (the “Closing Date”).
 The Closing Date may be extended upon the mutual agreement of Standard Drilling
and EFactor.




3.

Due Diligence.  Each of Standard Drilling and EFactor agree to (a) give to the
other party and its authorized representatives such access during regular
business hours to the covenanting party’s books, records, properties, personnel
and to such other information as the other party reasonably requests and shall
instruct the covenanting party’s independent public accountants to provide
access to their work papers and such other information as the other party may
reasonably request, and (b) cause its officers to furnish the other party with
such financial and operating data and other information with respect to the
business and





1







properties of the covenanting party as the other party may reasonably request.
 Each party’s obligation to complete the Transaction is expressly conditioned
upon the receipt of information regarding the other party as such first party
may request and upon such first party’s approval of all such information.  If
either of the party finds any such information unacceptable for any reason, such
party may elect not to enter into the Definitive Documentation or to consummate
the Transaction.  




4.

Confidentiality.  Neither party shall disclose to any third person (other than
its accountants, attorneys, consultants, stockholders, employees, agents and
other representatives for purposes of evaluating the Transaction), except as may
be required by applicable law, any information obtained pursuant to this Letter
of Intent or otherwise in contemplation of the Transaction at any time, unless
such information is otherwise already known by the party or is generally
available to the public, or hereafter is disclosed to the party by a person who
did not have an obligation not to disclose such information or hereafter becomes
generally available to the public.  In the event that the Transaction is not
consummated by the Closing Date as it may be hereafter extended, each party
shall promptly return all nonpublic information, documents and other written
information containing information obtained pursuant to this Letter of Intent,
including any item obtained in any investigation permitted pursuant to this
Letter of Intent, and any copies thereof.  Each party shall require its
accountants, attorneys, consultants, stockholders, employees, agents and other
representatives receiving such confidential information not to disclose such
information, unless required by applicable law.  




5.

Conduct of Business.  After the date hereof and until the earlier of the Closing
or the abandonment of the Transaction, each of the parties hereto will conduct
its business in the ordinary course consistent with past practice and shall use
reasonable efforts to keep its assets in good repair and working order except
for ordinary wear and tear, maintain any existing insurance on the assets, and
preserve intact their business.  From the date hereof until the Closing or the
abandonment of the Transaction Standard Drilling will not:




(a)

create, assume or suffer to exist any lien on any of its properties or assets,
whether tangible or intangible;




(b)

sell, assign, transfer, lease or otherwise dispose of or agree to sell, assign,
transfer, lease or otherwise dispose of any its material assets or cancel any
indebtedness owed to it;




(c)

change any method of accounting or accounting practice used by it, other than
such changes required by U.S. generally accepted accounting principles
consistently applied (“GAAP”);




(d)

issue, grant, deliver, sell, repurchase, redeem, purchase, acquire, encumber,
pledge, dispose of or otherwise transfer, directly or indirectly, any shares of
capital stock of, or other equity interests in it, or securities convertible
into or exchangeable for such shares or equity interests, or issue or grant any
options, warrants, calls, subscription rights or other rights of any kind to
acquire additional shares of such capital stock, such other equity interests or
such securities;




(e)

propose or adopt any amendment or other changes to its articles of
incorporation, its bylaws or other governing documents;




(f)

declare, set aside or pay any dividend or distribution with respect to any share
of its capital stock or declare or effectuate a stock dividend, stock split or
similar event;




(g)

issue any note, bond, or other debt security or create, incur, assume, or
guarantee any indebtedness for borrowed money or capitalized lease obligation;




(h)

make any equity investment in, make any loan, advance or capital contribution
to, or acquire the securities or assets of any other person;











2







(i)

enter into any new or additional agreements or modify any existing agreements
relating to the employment of, or compensation or benefits payable or to become
payable to, any past or present officer or director or any written agreements of
any of its past or present employees;




(j)

make any payments out of the ordinary course of business to any of its officers,
directors, employees or stockholders;




(k)

pay, discharge, satisfy or settle any liabilities (absolute, accrued, asserted
or unasserted, contingent or otherwise) other than in the ordinary course of
business, except without the prior agreement of EFactor;

 

(l)

agree in writing or otherwise take any action that would, or would reasonably be
expected to, prevent, impair or materially delay the ability of Standard
Drilling to consummate the Transaction;




(m)

form or acquire any subsidiaries except as may be deemed appropriate to
consummate the Transaction;




(n)

take any actions which would cause its common stock to no longer be quoted on
the OTC Bulletin Board or to lose the DTC eligibility of its common stock; or




(o)

agree or commit to take any of the actions specified in this Section 5.




6.

Other Negotiations.  Each of Standard Drilling and EFactor agree that it shall
not, directly or indirectly, and shall instruct its officers, directors,
employees, agents or advisors or other representatives or consultants not to,
directly or indirectly, until the earlier of the Closing Date or Standard
Drilling’s or EFactor’s indication that it no longer desires to pursue the
Transaction, solicit or initiate any proposals or offers from any person
relating to any acquisition, purchase or sale of all or a material amount of the
assets of, or any securities of, or any merger, consolidation or business
combination with, Standard Drilling or EFactor.  




7.

Conditions Precedent to Closing.  The Definitive Documentation shall provide
that the Closing of the Transaction is expressly conditioned upon the following:




(a)

The Definitive Documentation shall have been prepared and executed, and the
Transaction provided for therein shall have been consummated;




(b)

Standard Drilling shall have satisfied all of its periodic reporting
requirements with the Commission through the Closing Date, and it shall deliver
to EFactor all necessary materials, financial and otherwise in order to continue
and maintain accurate records and filings with the Commission;




(c)

Standard Drilling’s common stock shall be quoted on the OTC Bulletin Board and
shall be DTC eligible;




(d)

The legal research and analysis as to the availability and anticipated
perfection of exemptions from all applicable Federal and state securities
offering registration requirements relating to the Transaction shall have been
completed and shall be satisfactory to parties;




(e)

All third party and other consents required for the Transaction shall have been
obtained;











3







(f)

The Transaction shall have been approved by all necessary entity action on the
part of Standard Drilling, EFactor and any subsidiary in accordance with all
applicable law;




(g)

No action, suit or proceeding shall have been instituted or, to the knowledge of
the parties, be pending or threatened before any court or other governmental
body by any public agency or governmental authority seeking to restrain, enjoin
or prohibit the Transaction or to seek damages or other relief in connection
therewith against any member of management of either Standard Drilling or
EFactor;  




(h)

The parties shall have satisfied their respective obligations under Paragraphs
4, 5 and 6 hereof;




(i)

The business, legal, technical and financial due diligence of Standard Drilling
and EFactor shall have been completed and shall be satisfactory to the
respective parties;




(j)

There shall not have been any material adverse change in the financial
condition, operations, business prospects, employee relations, customer
relations, assets, liabilities (accrued, absolute, contingent, or otherwise) or
income of Standard Drilling, EFactor or their respective businesses;




(k)

No dissenters’ rights shall have been exercised with respect to the outstanding
shares of EFactor’s capital stock; and




(l)

The Schedule 14F-1 shall have been filed with the Commission by Standard
Drilling at least 10 days prior to the Closing Date and mailed to the Standard
Drilling shareholders of record.




(m)

EFactor shall have delivered to Standard Drilling audited financial statements
for its two most recent fiscal years together with unaudited interim statements
from the end of the most recent fiscal year to the end of the most recently
completed fiscal quarter, all of which shall be prepared in conformity with GAAP
and shall be in form and substance necessary to comply with the rules and
regulations of the Commission as to financial statements to be included in the
“Super 8-K” to be filed by Standard Drilling with the Commission after the
Closing and within the required time period.




8.

Expenses.  Each party shall be responsible for its own attorney fees and other
costs and expenses, anticipated or otherwise, relating to preparing the
Definitive Documentation.




9.

Filing of Form 8-K and Other Publicity with Respect to this Letter of Intent.
Standard Drilling will file with the SEC a Form 8-K within four days following
the execution of this Letter of Intent. Standard Drilling and EFactor each agree
that no public statements will be made with respect to the transactions
contemplated hereby unless such statements are required by applicable law or
unless the other party hereto has consented to such disclosure, such consent not
to be unreasonably withheld.




10.

Governing Law.  THIS LETTER OF INTENT AND THE DEFINITIVE DOCUMENTATION SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.











4







11.

Termination.  Except with respect to the provisions of Paragraphs 4, 6, 8, 9 and
10 hereof, upon the mutual consent of the parties hereto this Letter of Intent
may be terminated prior to the consummation of the Transaction by giving written
notice to the other of the notifying party's desire to terminate this Letter of
Intent, and thereafter this Letter of Intent shall have no force and effect and
the parties shall have no further obligations hereunder.




12.

Finders’ Fees.  No finder’s fees are owing to any third party by either Standard
Drilling or EFactor as a result of the Transaction.   




13.

Amendments.  No provision of this Letter of Intent may be waived, modified,
supplemented or amended except in a written instrument signed by the parties
hereto.  




If this letter accurately reflects our agreements and understandings with
respect to the proposed Transactions, please confirm this by signing and
returning the enclosed counterpart copy of this letter to the undersigned.




Very truly yours,




STANDARD DRILLING, INC.










By:

/s/ David S. Rector

      David S. Rector, Chief Executive Officer







AGREED TO THIS    4    DAY OF JANUARY, 2013




THE E-FACTOR CORP.










By: /s/ Adriaan Reinders

       Adriaan Reinders, President








5


